Citation Nr: 0420845	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  96-49 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, rated 
as non-compensably disabling prior to December 2003, and 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for headaches, rated 
as 10 percent disabling prior to August 25, 1997, rated 30 
percent from August 25, 1997 to September 19, 1997, and rated 
10 percent disabling since September 19, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to May 1957, 
and had additional active duty for training in the National 
Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied a rating greater than 10 percent for the 
veteran's service-connected headaches.  In March 1998 the RO 
increased the rating for headaches to 30 percent, effective 
from August 25, 1997, and following a February 2000 proposed 
reduction in rating for headaches, the RO reduced the 
disability rating for headaches to 10 percent, effective from 
August 1, 2000.  The veteran has also appealed a March 2003 
rating action that denied an increased (compensable) rating 
for hemorrhoids.  In March 2004 the RO increased the rating 
for hemorrhoids to 10 percent disabling.  The appeal for an 
increased rating for hemorrhoids continues, but this issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Throughout the appeal period the veteran has had frequent or 
constant post-traumatic headaches that were painful but not 
incapacitating.


CONCLUSION OF LAW

The criteria for increased ratings for the veteran's post-
traumatic headaches, for the entire appeal period have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8045, 8100 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

In November 2002 correspondence, an April 2003 supplemental 
statement of the case, and a May 2003 VCAA letter, the RO 
effectively notified the veteran of the evidence needed to 
substantiate his claim for an increased rating for his 
service-connected headaches.  This correspondence gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  The veteran was asked to 
identify any evidence he wanted VA to obtain, and he has 
informed VA that there is no more evidence to consider.  VA 
has endeavored to obtain all requested evidence.  The Board 
finds that all relevant evidence has been obtained, to the 
extent possible, with regard to the veteran's claim for an 
increased rating for headaches, and that the requirements of 
the VCAA have in effect been satisfied.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and there is no prejudice to him 
by consideration of the claim at this time without providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Nor is there any prejudicial effect by virtue of the 
first adverse RO decision pre-dating the VCAA-compliant 
notifications, because the issue was re-adjudicated in the 
March 2004 supplemental statement of the case, without 
"taint" from previous decisions.  This case originated from 
a May 1996 rating decision; is over 8 years old years old, 
and contains an extensive record on appeal.  There is a 
current VA examination as to the veteran's headaches 
disorder.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Historically, the veteran reportedly sustained a head injury 
in August or September 1988 while on active duty for 
training.  In October 1994 the Board granted service 
connection for headaches as the residual of a head injury.  
All objective examinations have been within normal limits, 
but the record demonstrates the presence of continuing 
complaints of subjective headaches.

By rating decision dated in November 1994, the RO effectuated 
the Board decision that granted service connection and 
assigned a non-compensable evaluation by analogy under 
diagnostic code 8100 (migraine headaches).  Subsequently in 
1995 the disability was increased to 10 percent under 
diagnostic code 8100, and in March 1998 to 30 percent under 
diagnostic code 8100.  In May 2000 the increased rating claim 
was reconsidered under DC 8045 for brain disease due to 
trauma because his headaches were not typical prostrating 
attacks such as those seen with migraines, but were rather 
post-traumatic headaches.  After a review of the evidence, 
the Board agrees that the veteran's disability is most 
appropriately rated under DC 8045 for brain disease due to 
trauma.

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine headaches) and 
DC 8045 (brain disease due to trauma).  Under DC 8100, a 
maximum of a 50 percent disability rating may be assigned 
with very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating may be assigned with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  On the other hand, the maximum 
available under DC 8045 is 10 percent for subjective 
complaints of headaches.  A higher than 10 percent rating 
will not be assigned in the absence of a diagnosis of multi-
infarct dementia with cerebral arteriosclerosis.  

In this case, the Board finds that the term "brain disease 
due to trauma" most accurately describes the veteran's 
current service-connected disability.  The grant of service 
connection was predicated on a head injury, and the August 
2000 VA neurological examination diagnosed post-traumatic 
headaches with subjective worsening of symptoms.  While the 
record shows he does have persistent complaints of headaches, 
the records fail to suggest migraines or equivalent 
prostrating attacks of headaches.  Under these circumstances, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 10 percent prior to 
August 25, 1997, against a rating higher than 30 percent from 
August 25, 1997 to September 19, 1997, and against a rating 
higher than 10 percent since September 19, 1997.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

An increased rating for headaches is denied.


REMAND

Medical evidence submitted to the RO in December 2003 
reflects that the veteran has rectal bleeding from his 
hemorrhoids and has weight loss.  The December 2003 private 
medical report reflects that a complete blood work up was to 
be scheduled.  This record indicates an increase in symptoms 
due to his service-connected hemorrhoids and a possible basis 
for an increased rating.  Accordingly, the case is remanded 
for the following action:

The RO should obtain necessary release 
forms from the veteran and then request 
all records from Dr. Barton Chase.  
Thereafter the RO should schedule a VA 
examination to determine the severity of 
the veteran's hemorrhoids.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
state whether the hemorrhoids are large 
or thrombotic, irreducible, or with 
redundant tissue indicating frequent 
recurrences; and whether there is 
evidence of persistent bleeding, 
secondary anemia, or fissures.  .

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



